Case: 15-50735      Document: 00513665683         Page: 1    Date Filed: 09/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-50735
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       September 6, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

SANTIAGO ANGUIANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:04-CR-371-1


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Santiago Anguiano, federal prisoner # 43457-180, seeks leave to proceed
in forma pauperis (IFP) on appeal from the district court’s denial of his 18
U.S.C. § 3582(c)(2) motion for reduction of sentence based on Amendment 782
to the Sentencing Guidelines.           By moving to proceed IFP, Anguiano is
challenging the district court’s certification that his appeal was not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50735     Document: 00513665683       Page: 2   Date Filed: 09/06/2016


                                   No. 15-50735

into a litigant’s good faith “is limited to whether the appeal involves ‘legal
points arguable on their merits (and therefore not frivolous).’” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (citation omitted).
      The Supreme Court has prescribed a two-step inquiry for a district court
that is considering a § 3582(c)(2) motion. Dillon v. United States, 560 U.S. 817,
826 (2010). The court must first determine whether a prisoner is eligible for a
reduction as set forth in U.S.S.G. § 1B1.10. Id. If he is eligible, then the district
court must “consider any applicable [18 U.S.C.] § 3553(a) factors and determine
whether, in its discretion,” any reduction is warranted under the particular
facts of the case. Id. at 827.
      The district court properly concluded that Anguiano was ineligible for a
reduction because he was sentenced under U.S.S.G. § 4B1.1 as a career
offender. See United States v. Anderson, 591 F.3d 789, 790-91 (5th Cir. 2009);
§ 3582(c)(2). Anguiano’s arguments that he was not sentenced as a career
offender are meritless. To the extent he raises arguments challenging alleged
defects in his original sentencing, these are not cognizable in the instant
proceeding. See Dillon, 560 U.S. at 831. As Anguiano was not sentenced under
a Guideline lowered by Amendment 782, the district court did not abuse its
discretion when it denied his motion. See Anderson, 591 F.3d at 791.
      Thus, Anguiano has failed to show that he will raise a nonfrivolous issue
on appeal. See Howard, 707 F.2d at 220. Accordingly, his IFP motion is
DENIED. Additionally, because this appeal is frivolous, it is DISMISSED.
5TH CIR. R. 42.2.




                                         2